Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 7-8, 10-11, 13, 18, and 19 in the reply filed on 6/06/2022 is acknowledged.
Claims 20 and 22-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 8, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Davies et al (EP 0 180 442 A2) and Besford et al (WO 97/43400) in view of Murray et al (US 5,304,384) and Peterson et al (US PGPub 2016/0230133 A1), and in view of Hsu et al (WO 93/15181) and/or Sun et al (WO 03/074649 A1).
With respect to claim 1, Davies teaches production of high gravity beers [Abs] by concentrating a lower gravity beer, producing e.g. higher strength product, including control of alcohol content, production of stronger product with unique flavor, or reduction in volume for transportation [pg. 4].  The process may employ separations such as freeze concentration and reverse osmosis [pg. 5, lines 16-25].  Examples are shown in which the product is concentrated to an ABV of about 18.4% (e.g. for later dilution) [Example 1] and 11.4% (e.g. as a unique product without dilution) [Example 2], which is properly 10-40% by volume.  Davies is silent to the use of RO and chilling and further filtration all in series.
Besford teaches a process of stabilizing beer to remove haze precursors, which includes among other steps chilling the beer and centrifuging and/or filtering to remove particulates [Abs].  Chilling may occur in a temperature range of e.g. -6°C to 25°C [pg. 6, last paragraph].  Besford is silent to an upstream concentrating step with RO.
It would have been obvious to one of ordinary skill in the art to modify Davies’ taught process to include concentrating, chilling, and clarifying steps (i.e. to add further chilling and clarifying after the concentrating steps) because, as in Besford, chilling and clarifying are useful for removal of haze precursors from the product.  Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to modify the process taught by Besford to feature an upstream concentration step because, as in Davies, concentration can be useful to either produce a stronger, unique product, or to reduce volume e.g. for shipping (and allow for later dilution).
See further Murray, which teaches improvements to processing of beer products [Abs] for haze reduction, and teaches that it is preferable to pre-cool a beer to a low temperature e.g. -1°C  to 5°C and then bass through a supercooling section to reach e.g. -5°C to -1°C, though this may change depending on alcohol content e.g. based on the freezing temperature [Col. 4 lines 44-65].  As such, chilling in a controlled manner to a temperature around the freezing point of the product would have been obvious to one of ordinary skill in the art.
See further Peterson, which teaches processes for forming concentrates from alcoholic beverages [Abs] including a combination of a membrane process, a freeze process, and a further filtration process.  The system may employ membranes such as FO and then freeze crystallization followed by filtration to achieve a desired concentration [0026-0027].  As such, the use of both RO and freezing/chilling processes (both suggested by e.g. Davies) in combination would have been obvious to one of ordinary skill in the art, particularly given as above that both Besford and Murray teach the importance of optimizing the chilling process specifically for haze removal (rather than e.g. purely for concentration).
Regarding the particle sizes removed via clarification, if the sizes are not considered an inherent result of e.g. centrifugation as suggested by Besford, or are not considered implicit as e.g. removal of haze precursors and the like, see further Hsu and Sun.  Hsu teaches processes to enhance beverages [Abs] and teaches that, to remove precipitated materials such as proteins that make up haze, filtration may be effected through a 0.45 µm membrane [pg. 24 lines 30-33].  Sun teaches wine making processes [Abs] and teaches similarly filtering through layers including a 0.45 µm membrane to render it free from haze particles [pg. 11 lines 22-24].  As such, removal of e.g. 0.4-0.8 µm particles as a final step for haze prevention would at least have been obvious in the combined system discussed above.
With respect to claim 2, as above Davies explicitly teaches examples in which the concentrate is later debrewed to reach a lower ABV product [Example 1].
With respect to claim 3, as above Besford and Murray both teach consideration of the temperatures required for the chilling step, both suggesting values around the freezing point and/or around -2.5°C, such that the claim limitations are at minimum obvious to one of ordinary skill in the art.  As above, the product may be a beer product.
With respect to claim 5, Besford teaches cooling for times around 1 minute, and Murray teaches that residence time in a chilling treatment zone may be around 1 hour or less [pg. 6 lines 18-20].
With respect to claim 7, the term “up to” may be satisfied by any value below the stated value i.e. it represents a range between 0 and the claimed value.  As such, the values taught by Besford and Murray are properly “up to one week.”  Alternatively, Besford teaches that the conventional treatment in the art would store beer at a low temperature for several days [pg. 13, last paragraph] to allow for precipitation, such that cooling and storing for a longer period of time to effect better separation of haze precursors at least would have been obvious.
With respect to claim 8, Besford teaches addition of an agent to react with the haze precursors before clarification, which would be understood to represent a fining agent [pg. 11, 5th paragraph].
With respect to claim 11, it is well known in the art that RO water recovery (and, therefore, concentrating action) depends at least in part upon operating pressure.  As such, optimization of the operating pressures of at least one RO membrane in the combined system would have been obvious to one of ordinary skill in the art.
With respect to claim 13, at least Besford teaches embodiments which may be arranged for continuous flow [pg. 14, 2nd-4th paragraphs] in which case employing at least a portion of the RO pressure to drive downstream filtration would at least have been obvious to one of ordinary skill in the art.  At minimum, such pressure would necessarily drive at least some of the flow through the system i.e. feeding into downstream elements such as centrifuges or filters and, particularly when employing filters, such pressure would further at least have been obvious to employ to drive filtration at least to an extent.
With respect to claim 19, as above the combination would produce a clarified retentate.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Davies et al and Besford et al in view of Murray et al and Peterson et al, in view of Hsu et al and/or Sun et al, further in view of Bonnome (US 4,532,140).
Davies teaches employing e.g. RO for the purpose of concentrating beer and removing water, such that the use of an RO membrane which permits passage of water but blocks ethanol would have been obvious to one of ordinary skill in the art.
See further Bonnome, which teaches similar beer/beverage concentration as Davies, and teaches that for the sake of producing either a higher concentration product or concentrating a product for transportation and/or storage purposes, the product may be subjected to multiple levels of filtration, including at least one RO concentration using a membrane that is substantially impermeable to alcohol and which permits only water to permeate [Abs].
It would have been obvious to employ such a membrane in Davies’ taught process for the same purpose i.e. to further concentrate the desirable product stream by removing substantially only water.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Davies et al and Besford et al in view of Murray et al and Peterson et al, in view of Hsu et al and/or Sun et al, further in view of De Schutter et al (EP 3 101 114 A1), with support from Butterworth (US 3,958,023).
Davis and the rest teach as above, but are silent to debrewing to an ABV of 3-8% (as above, in examples, Besford teaches a debrewed beverage of slightly higher ABV).  Regarding the NTU, as above the processes are designed to produce low haze beverages, such that NTU of 0.25-8 may be considered implicit requirements (as such low NTU would define whether the product is low haze).  Further, because the combined system would employ substantially the same steps for the same purposes as the instant invention, the product should have the same relevant properties e.g. NTU and haze.
Regarding the ABV, see further De Schutter, which teaches various methods for preparing concentrates of beer and the like [Abs] and teaches that a preferred embodiment is to employ the concentrate to form a reconstituted (i.e. debrewed) beer product with e.g. 3-8% ABV [0056].  As such, selecting an appropriate ABV range such as 3-8% in the product of the combined process discussed above would have been obvious to one of ordinary skill in the art.
Regarding the NTU values, see Butterworth, which teaches haze removal processes [Abs] and provides examples analyzing low haze products [Cols. 3-4, Examples 1-3] including their turbidity (using units of JTU, which are understood to approximately equal NTU), and showing values of e.g. 1.8-3.4 for treated products depending upon testing conditions and the like [Table 1].  As such, production of a product with an NTU value of e.g. less than 8 would be recognized as a desirable standard for a low haze product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777